DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 08/01/2022 is acknowledged. Claims 3 and 52 are amended, claim 51 is canceled and claims 53-56 are new. Claims 14, 15, 17, 38, 39, 42 and 48 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Claims 1, 3, 4, 11, 20, 21, 23, 26, 29, 31 and 52-56 are under examination.

Claim Interpretation
New claim 55 depends from claim 1, which recites that “the amino acid sequence is X5X5X6X7…wherein said peptide comprises a γ-carboxylation modification in at least one of said glutamic acid residues” (emphasis added by examiner). Claim 1 indicates that the two X5 residues are glutamic acid residues, X6 is alanine and X7 is either arginine or lysine. According to the review article by Furie et al. (Blood, Vol 93, No 6 (March 15), 1999: pp 1798-1808), γ-carboxylation is a vitamin K-assisted enzymatic reaction that converts glutamic acid to γ-carboxyglutamic acid. The instant specification indicates that the glutamic acid residues can be γ-carboxylated (see, for instance, p. 5, lines 10-11; p. 9, line 10; p. 54, lines 25-26). Therefore, claim 1 is interpreted as encompassing up to two residues that are γ-carboxylated. Claim 55 encompasses a peptide of 5-7 amino acid residues and recites that the isolated peptide “comprises a second γ-carboxylated glutamic acid residue in addition to X5”, which is interpreted as having additional γ-carboxylated glutamic acid residues besides the two X5 residues. For instance, SEQ ID NOs: 7 and 8 are 7mer peptides with a third glutamic acid residue in position 5. 

New Claim Objection
Claim 55 is objected to because of the following informalities. Since the peptide contains two X5 residues and therefore encompasses up to two glutamic acid residues, the claim should be amended to recite “and comprisesan additional γ-carboxylated glutamic acid residue in addition to X5. Appropriate correction is required.

Objections/Rejections Withdrawn
Note: Any previous rejection over claim 51 is withdrawn in response to Applicant’s cancelation of this claim.

Specification
The objection to the specification because the title of the invention is not descriptive is withdrawn in response to Applicant’s amendment of the title to state: PEPTIDES THAT INHIBIT BINDING OF EPCR TO ITS LIGAND TO TREAT INFLAMMATION.

Claim Rejections - 35 USC § 112(a)
The rejection of claim 52 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in response to Applicant’s amendment of the claims. Claim 52 has been amended to depend from claim 11 (ultimately from claim 1), and thus no longer encompasses a genus of peptides of unrecited length that are capable of inhibiting binding between an EPCR ligand to its receptor.
 
Claim Rejections - 35 USC § 112(b)
The rejection of claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in response to Applicant’s amendment. Note that the placement of the phrase “attached to a heterologous moiety” directly after “said glutamic acid residues,” is interpreted as requiring that the heterologous moiety is linked to one of the glutamic acid residues.

Claim Rejections - 35 USC § 103
The rejection of claim 52 under 35 U.S.C. 103 as being unpatentable over Bauzon (WO 2014/151683) in view of Anderson II (20150050303—cited above) is withdrawn in response to Applicant’s amendment. Claim 52 has been amended to depend from claim 11 (ultimately from claim 1), and thus no longer encompass peptides of unrecited length.

Rejection Maintained
Notice for all US Patent Applications filed on or after March 16, 2013: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The rejection of claims 1, 3, 4, 11, 20, 21, 23, 26, 29, 31 and 52 under 35 U.S.C. 103 as being unpatentable over Anderson (WO 2015/074048—of record) in view of Anderson II (20150050303—of record) and Caitlin Smith (https://www.biocompare.com/Editorial-Articles/117894-Peptide-Synthesis—originally published 10/25/2012—hereafter “Smith” —of record) is maintained for reasons of record and the following.

Response to Arguments
Applicant argues at p. 10 that Anderson II is incompatible with the function of the mass spectrometry (MS) peptides taught in Anderson because Anderson relates to diagnostic peptides for use in measuring the number of γ-carboxylated glutamic acid residues in peptides of digested samples using MS techniques. Applicant argues that the stabilizing moieties taught in Anderson II would not be relevant or pertinent to in vitro assay systems such as those taught in Anderson. Further, at p. 12 of the Remarks, Applicant also cites paragraph [0033] as evidence that Anderson teaches away from adding a stabilizing moiety to diagnostic peptides. Namely, paragraph [0033] of Anderson makes clear that SIS peptides are intended to be cleaved and therefore would not be stabilized.

This argument has been fully considered, but is not persuasive. While the examiner agrees that the N- and C-terminal stabilizing moieties taught by Anderson II would not be useful or appropriate in mass spectrometry applications, Anderson (‘048) also teaches that so-called monitor peptides are useful for generating antibodies in animals, and thus, for in vivo use (see pages 7-8, paragraph [0035]). In other words, the teachings of Anderson are not limited to in vitro MS assays. In addition, Anderson teaches that the peptides used to generate antibodies are attached to additional C-terminal residues and that those in turn may be attached to keyhole limpet hemocyanin (see p. 8, paragraph [0035]), both of which meet the limitation of a heterologous moiety as set forth in claim 31.

Applicant argues at p. 11 that the examiner has not made a prima facie case for obviousness over Anderson and Anderson II because Anderson II does not teach or suggest modification of peptides to enhance stability. Moreover, Applicant asserts that one of ordinary skill in the art would know that long-term storage of peptides for mass spectrometry “is best accomplished by lyophilization and cold storage”. Finally, Applicant asserts that the examiner has “used the instant application as a blueprint to reconstruct the invention by impermissible hindsight.”

This argument has been fully considered but is not found persuasive. While the Anderson II PGPUB does not teach enhancing stability of peptides, ipsis verbis, it does teach “protecting groups” (see the rejection at p. 13 of the Office action mailed 03/01/2022). According to paragraph [0154] of Anderson II (cited in the previous Office action), the phrase “protecting group…refers to modifications to the peptide which protect it from undesirable chemical reactions, particularly in vivo.” As noted above, Anderson (‘048) teaches that the monitor peptides are also used to generate antibodies and thus for in vivo use (see pages 7-8, paragraph [0035]). Regarding the amino acid sequence comprising a stabilizing moiety bound to the C-terminus amino acid sequence, the PGPUB by Anderson and colleagues (Anderson II) teaches that therapeutic and diagnostic peptides can be modified with various protecting groups, for instance, “an N-terminal acetyl group…and/or a C terminal amide” (see paragraphs [0153]-[0154]; [0159]). In addition, Anderson II also teaches that individual amino acid residues can be modified (see paragraphs [0151]-[0152], including the list at Table 2). Anderson II discloses that modifications are typically made at the N- or C-terminal (see paragraph [0157]). Finally, it is also noted that Anderson II teaches that it is preferable to use pharmaceutically acceptable carriers (see paragraph [0172]).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the teachings of Anderson by modifying the N- and C-termini of the peptides, as taught by Anderson II because such modifications are known to increase half-life and stability (see paragraphs [0155]; [0159]; [0336] of Anderson II). The person of ordinary skill in the art would have been motivated to protect the proteins with the modifications because Anderson II teaches that such protecting groups limit “undesirable chemical reactions” (paragraph [0154]). Furthermore, the person of ordinary skill in the art could have reasonably expected success because Anderson II teaches that such modifications for increasing half-life and stability are known in the art (see paragraph [0155]).
In addition, one having ordinary skill in the art at the time of the filing of the invention would have been motivated to formulate the peptides in physiologically compatible carriers because whether for therapeutic or diagnostic purposes, non-toxic carriers present fewer risks in handling (see paragraph 0172]). In summary, the examiner has not used the instant application as a blueprint, but rather looked to the teachings of the prior art that suggest, albeit for a different purpose (namely, using peptides to generate antibodies in animals), to combine the prior art teachings of Anderson and Anderson II. The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues at pages 12-13 that Smith cannot be combined with the teachings of Anderson and Anderson II because it “merely relates to the level of purity typically needed when designing peptides for in vitro and in vivo applications”. Applicant asserts that Smith does not provide any motivation for modifying the mass spectrometry peptides of Anderson with C-terminal stabilizing moieties. 

This argument has been fully considered, but is not found persuasive. Smith was relied upon because of its teachings regarding the level of purity required when designing peptides for in vitro and in vivo use, not in spite of it. For the reasons set forth in the immediately preceding paragraphs, not least of all that Anderson also taught peptides for generating antibodies (see pages 7-8, paragraph [0035]), the teachings of Anderson and Anderson II already provided motivation for modifying the peptides with C-terminal stabilizing moieties. 

New Rejection – Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 53-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This rejection was necessitated by amendment.
Claim 53 recites that the amino acid sequence comprises SEQ ID NOs: 7 or 8. Claim 53 depends from claim 1, which stipulates “an isolated peptide of up to 7 amino acid residues”, which is reasonably interpreted as being limited to an amino acid sequence of no more than seven residues. Claim 53, however, recites the amino acid sequence of claim 1 comprises SEQ ID NOs: 7 or 8, which is open language encompassing additional residues (see MPEP 2111.03(I)). The scope of claim 53 is broader than claim 1 because while claim 1 is limited to a 7mer, claim 53 suggests that the peptide may comprise more than seven residues. Similarly, claim 55 recites the isolated peptide comprises 5-7 amino acid residues, which is also open language, and therefore has a similar issue. The person having ordinary skill in the art in possession of an 8mer, 9mer, 10mer, etc. comprising the peptide EEAR, EEAK, EEAREIF, EEAKEIF with at least one glutamic acid residue γ-carboxylated and a C-terminal stabilizing moiety would not know whether he or she was infringing on the claim. The claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant (see MPEP 2171).
Claims 54 and 56 are also rejected for depending from an indefinite claim.

New Rejection – Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 53-56 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. This rejection was necessitated by amendment. Claim 53 depends from claim 1, which stipulates “an isolated peptide of up to 7 amino acid residues”, which is reasonably interpreted as being limited to an amino acid sequence of no more than seven residues. Claim 53, however, recites the amino acid sequence of claim 1 comprises SEQ ID NOs: 7 or 8, which is open language encompassing additional residues (see MPEP 2111.03(I)). The scope of claim 53 is broader than claim 1 because while claim 1 is limited to a 7mer, claim 53 suggests that the peptide may comprise more than seven residues. Similarly, claim 55 recites the isolated peptide comprises 5-7 amino acid residues, which is also open language, and therefore is interpreted as allowing for more than 5-7 residues. Therefore, claims 53 and 5, are broader than the claims from which they depend. In addition, claims 54 and 56, which depend from claims 53 and 55, respectively also have this issue. Applicant may cancel the claims, amend the claims to place the claim(s) in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
Because claims 53 and 55 do not properly limit claim 1, they will be treated as independent claims for the purpose of prior art. 

New Rejection – Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. This rejection is necessitated by amendment.
Claim 3 has been amended to place the phrase “attached to a heterologous moiety” directly after “said glutamic acid residues,” which is interpreted as requiring that the heterologous moiety is linked to one of the glutamic acid residues. The application as originally filed does not disclose with sufficient specificity the attachment of the heterologous moiety to one of the glutamic acid residues. The instant specification discloses at p. 28, lines 12-18:
Generally the heterologous amino acid sequence is localized at the amino- or carboxyl- terminus (N-ter or C-ter, respectively) of the isolated peptide of the present invention. The heterologous amino acid sequence may be attached to the isolated peptide amino acid sequence by any of peptide or non-peptide bond. Attachment of the isolated peptide amino acid sequence to the heterologous amino acid sequence may be effected by direct covalent bonding (peptide bond or a substituted peptide bond) or indirect binding such as by the use of a linker having functional groups.

Thus, while the specification suggests attaching the heterologous moiety at the N- or C-terminal, there is no disclosure of directly or indirectly attaching the heterologous moiety to any one of the glutamic acid residues. In SEQ ID NOs: 5-8, there is a glutamic acid residue at position 2, and SEQ ID NOs: 7-8 have an additional glutamic acid residue at position 5. The description of Figure 4 (p. 9, lines 8-13, of the instant specification) describes a Tosyl group attached at the N-terminal to protect from peptidase activity and an amide attached at the C-terminal to stabilize the molecule. In summary, attaching the heterologous moiety at the 2nd or 5th residues of the peptide as encompassed by the amendment is not supported by the application as originally filed. 

Claims 53-56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. This is a written description rejection. This rejection is necessitated by amendment.
New claim 53 recites the amino acid sequence of claim 1 comprises SEQ ID NOs: 7 or 8, which is open language encompassing additional residues (see MPEP 2111.03(I)). Similarly, claim 55 recites the isolated peptide comprises 5-7 amino acid residues, which is also open language, and therefore is interpreted as allowing for more than 5-7 residues. Therefore, claims 53-56 encompass a genus of peptides of unrecited length that are capable of inhibiting binding between an EPCR ligand to its receptor. The non-limiting definition of peptide in the instant specification contemplates peptides having 25 amino acids (see p. 14, line 20).
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The instant specification discloses a single peptide, peptide 6 (SEQ ID NO: 6), which has four amino acid residues (see p. 54, line 20), which was found to have the required inhibitory characteristics (see Figure 4; also p. 9, lines 7-13; also p. 12, lines 19-23). The specification also discloses three additional peptides, a 4mer (SEQ ID NO: 5) and two 7mers (SEQ ID NOs: 7-8). The single species having the required inhibitory function, however, is not representative of the genus of peptides having 25 amino acid residues or more (the definition in the specification was non-limiting – the peptide “comprises”). Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). With the exception of SEQ ID NO: 5-8, the skilled artisan cannot envision the detailed chemical structure of the encompassed peptides, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. Therefore, only isolated peptides comprising the amino acid sequence set forth in SEQ ID NO: 5-8, but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

New Rejection - Claim Rejections - 35 USC § 103
The text of Title 35, U.S. Code 103 can be found above.
Claims 53-56 are rejected under 35 U.S.C. 103 as being unpatentable over Bauzon (WO2014151535) in view of Anderson II (20150050303—cited above). Because claims 53-56 do not properly limit claim 1, they are treated as independent claims for the purpose of prior art. This rejection was necessitated by amendment. Claims 53-56 are interpreted as encompassing a sequence larger than a 7mer. 
The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. Bauzon teaches a peptide comprising SEQ ID NO: 7 (EEAREIF) with Gla domains fused to an EGF sequence (see p. 5, line 15; Figure 5). See the amino acid sequence alignment between SEQ ID NO: 4 of Bauzon et al. with instant SEQ ID NO: 7:
RESULT 9
BBO53049
ID   BBO53049 standard; protein; 45 AA.
AC   BBO53049;
DT   20-NOV-2014  (first entry)
DE   Protein S Gla domain peptide, SEQ ID 5.
KW   Protein S; cancer; cytostatic; drug delivery; protein therapy;
KW   therapeutic; viral infection; virucide;
KW   vitamin K-dependent plasma glycoprotein.

OS   Homo sapiens.
FH   Key             Location/Qualifiers
FT   Modified-site   1..45
FT                   /note= "All Glu are Gamma-carboxyglutamic acid"

CC PN   WO2014151535-A1.
CC PD   25-SEP-2014.
CC PF   13-MAR-2014; 2014WO-US025940.
PR   15-MAR-2013; 2013US-0787753P.
PR   15-MAR-2013; 2013US-0791537P.
CC PA   (FARB ) BAYER HEALTHCARE LLC.
CC PI   Bauzon M,  Hermiston T;

DR   WPI; 2014-R66015/67.

CC PT   Targeting cell membrane phosphatidylserine to treat e.g. cancer by 
CC PT   providing isolated polypeptide comprising gamma-carboxyglutamic-acid 
CC PT   domain and lacking a protease or hormone-binding domain, and contacting 
CC PT   the peptide with cell surface.

CC PS   Example 1; SEQ ID NO 5; 57pp; English.

CC   The present invention relates to a novel method for targeting cell 
CC   membrane phosphatidylserine (PtdS) for treating cancer and viral 
CC   diseases. The method comprises (a) providing an isolated polypeptide 
CC   comprising a gamma-carboxyglutamic-acid (Gla) domain and lacking a 
CC   protease or hormone-binding domain, and (b) contacting the peptide with a
CC   cell surface, where the polypeptide binds to PtdS on the cell membrane. 
CC   Also described are: (1) a method for treating cancer; and (2) a method 
CC   for treating a viral disease in the subject. The method is useful for 
CC   targeting cell membrane phosphatidylserine for treating cancer and viral 
CC   disease, where the cell membrane is a cardiac cell membrane, a neuronal 
CC   cell membrane, an endothelial cell membrane, a virus-infected cell 
CC   membrane, an apoptotic cell membrane, a platelet membrane or a cancer 
CC   cell membrane. The method reduces the dosage and/or the frequency of 
CC   injections of the variety of therapeutic agents. The present sequence is 
CC   a protein S Gla domain, used in Gla-EGF/Kringle domain protein 
CC   construction.

SQ   Sequence 45 AA;

  Query Match             100.0%;  Score 34;  DB 21;  Length 45;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EEAREIF 7
              |||||||
Db         25 EEAREIF 31
Note that each of the glutamic acid residues in the sequence are γ-carboxylated, thus meeting the limitation of claims 53 and 55.
The second factor to consider is to ascertain the differences between the prior art and the instant claims. The WO document by Bauzon does not teach that the peptide comprises a stabilizing moiety, such as an amide bound to the C-terminus amino acid sequence of the peptide and an amine protecting moiety bound to the N-terminus amino acid sequence of the peptide. Anderson II teaches that therapeutic and diagnostic peptides can be modified with various protecting groups, for instance, “an N-terminal acetyl group…and/or a C terminal amide” (see paragraphs [0153]-[0154]; [0159]). It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to modify the teachings of Bauzon by modifying the N- and C-termini of the peptides, as taught by Anderson II because such modifications are known to increase half-life and stability (see paragraphs [0159]; [0336] of Anderson II). The person of ordinary skill in the art would have been motivated to protect the proteins with the modifications because Anderson II teaches that such protecting groups limit “undesirable chemical reactions” (paragraph [0154]). In addition, Bauzon teaches that there is a motivation to increase half-life of proteins (see discussion at pages 23 to the top of p. 25). Furthermore, the person of ordinary skill in the art could have reasonably expected success because Anderson II teaches that such modifications for increasing half-life and stability are known in the art (see paragraph [0155]).
Thus, the claims do not contribute anything non-obvious over the prior art.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649